UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2567



BENJAMIN M. VENNING,

                                            Plaintiff - Appellant,

          versus

DEFENSE GENERAL SUPPLY CENTER,

                                              Defendant - Appellee,

          and

VIRGINIA EMPLOYMENT COMMISSION,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-94-772-3)

Submitted:   January 18, 1996          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Benjamin M. Venning, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order entering

judgment as a matter of law in favor of Defendant in this action in

which Appellant sought judicial review of the decisions denying

relief in his employee grievance. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Venning v.

Defense General Supply Center , No. CA-94-772-3 (E.D. Va. July 6,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2